Title: John Adams to John Thaxter, 23 September 1780
From: Adams, John
To: Thaxter, John



Dear Sir
Amsterdam Septr. 23 1780

Last Night I had the pleasure of receiving yours of the 17th. After reflecting a little upon matters I think upon the whole it will be necessary, that you wait on Dr. Franklin and ask the Favour of him to take the Charge of my Books, at his house, and also of my cloaths. If he declines permitting them to be left there, ask the same favour of Mr. Grand. You may leave the Books open for their use or purchase trunks and lock them up leaving the keys with them.
All my Letters, Letter Books, Account books and papers must be brought here by you, with the utmost care, especially the most valuable Papers, which you will easily distinguish.
The Wine I know not what to do with. If the Landlady will keep it in the Cellar it may remain, taking an Account of the number of Bottles and a Receipt for them. Otherwise consult Mr. Grand, or Dr. Franklin. Perhaps they would buy it, or procure a Store for it, which I should chuse. If Mr. Grand Could procure a Cellar for it, to lye untill I should call for it, which may soon happen, I should prefer that.
Apply to Mr. Grand for all the Money you want to pay off Scores and to bear your Expences here, keeping an Account.
Above all Things take Care of my Papers. Get Mr. Harry Grand to assist you in purchasing an Handsome Porte Feuille with a Lock and Key. Lock up in this the most prescious Papers, and lock up the Port Feuille in your Chest.
My Linnen and Stockings I wish you to bring with you.

Affectionately your’s,
John Adams

